                                                Case 3:17-cv-03695-MMC Document 329 Filed 07/21/21 Page 1 of 2



                                           1    Samuel Rosenthal (pro hac vice)          Phil Busman (pro hac vice)
                                                sam.rosenthal@nelsonmullins.com          Phil.busman@nelsonmullins.com
                                           2    Nelson Mullins Riley & Scarborough LLP   Nelson Mullins Riley & Scarborough LLP
                                                101 Constitution Ave., N.W.              101 Constitution Ave., N.W.
                                           3    Washington, D.C. 20001                   Washington, D.C. 20001
                                           4    Telephone: +1 202-689-2915               Telephone: +1 202-689-2988
                                                Facsimile +1 202-712-2860
                                           5
                                                Cory E. Manning (State Bar # 213120)     Crispin L. Collins (State Bar # 311755)
                                           6    cory.manning@nelsonmullins.com           crispin.collins@nelsonmullins.com
                                                Nelson Mullins Riley & Scarborough LLP   Nelson Mullins Riley & Scarborough LLP
                                           7    1320 Main St., 17th Floor                19191 S. Vermont Ave., Suite 301
                                           8    Columbia, SC 29201                       Torrance, CA 90502
                                                Telephone: +1 803-255-5524               Telephone: +1 424-221-7407
NELSON MULLINS RILEY & SCARBOROUGH, LLP




                                           9    Facsimile +1 803-256-7500                Facsimile +1 424-221-7499

                                          10
                                               Attorneys for Plaintiffs
                                          11   Planet Aid Inc. and Lisbeth Thomsen
                                          12                          UNITED STATES DISTRICT COURT
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                          13

                                          14    PLANET AID INC.; and LISBETH             Case No. 17-cv-03695-JSC
                                                THOMSEN,
                                          15
                                                              Plaintiffs,                STATEMENT REGARDING FILING
                                          16
                                                       v.                                OF MORE LEGIBLE EXHIBITS
                                          17                                             Judge: Hon. Maxine Chesney
                                                REVEAL, CENTER FOR
                                          18    INVESTIGATIVE REPORTING; MATT
                                                SMITH; and AMY WALTERS,
                                          19
                                                              Defendants.
                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                                                                                         STATEMENT
                                                                                                                      17-CV-03695-JSC
                                                Case 3:17-cv-03695-MMC Document 329 Filed 07/21/21 Page 2 of 2



                                           1   TO DEFENDANTS AND THEIR ATTORNEYS OF RECORD:

                                           2          PLEASE TAKE NOTICE that Plaintiffs Planet Aid and Lisbeth Thomsen have attached

                                           3   hereto more legible copies of the Exhibits to the Declaration of Sam Rosenthal in Opposition to

                                           4   Application for Attorneys Fees (ECF 321-2 and 321-3).

                                           5                                              Respectfully submitted,
                                           6                                              NELSON, MULLINS, SCARBOROUGH &
                                           7                                              RILEY

                                           8                                              /s/ Samuel Rosenthal (pro hac vice)
                                                                                          Attorneys for Plaintiffs Planet Aid, Inc.
NELSON MULLINS RILEY & SCARBOROUGH, LLP




                                           9                                              and Lisbeth Thomsen
                                          10

                                          11

                                          12

                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28

                                                                                                                             STATEMENT
                                                                                        -2-                               17-CV-03695-JSC
